Citation Nr: 1733757	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial rating in excess of 60 percent for asbestosis.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.S.


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to March 1962. 

These matters are before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which, in pertinent part, awarded service connection for asbestosis, at 30 percent disabling, effective August 22, 2008, and denied service connection for bilateral hearing loss. The Veteran's claims file is now in the jurisdiction of the New Orleans, Louisiana RO.

The Veteran testified at a videoconference hearing before a Veterans Law Judge in October 2015. A transcript is of record. The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). In May 2017, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned. The Veteran did not respond. Thus, the Board will proceed with the matters on appeal.

In February 2016, the Board remanded the case for additional development.

In an August 2016 Decision Review Officer decision, the RO increased the Veteran's disability rating for asbestosis from 30 percent to 60 percent disabling, effective August 11, 2008. This did not satisfy the Veteran's appeal for an initial increased rating and the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO also granted service connection for left ear hearing loss; however, an August 2016 supplemental statement of the case continued to deny service connection for right ear hearing loss. Therefore, service connection for right ear hearing loss remains on appeal. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not currently have right ear hearing loss as defined by VA regulations.

2. Prior to October 19, 2015, the Veteran's asbestosis was manifested by Forced Vital Capacity (FVC) of 50 to 68 percent predicted and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) of 62 to 86 percent predicted; there was no evidence of maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio-respiratory limitation, cor pulmonale, or pulmonary hypertension; the Veteran did not require outpatient oxygen therapy.

3. From October 19, 2015, the Veteran's asbestosis has been manifested by FVC of less than 50 percent.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2. The criteria for a rating in excess of 60 percent prior to October 19, 2015, for service-connected asbestosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6833 (2016).

3. The criteria for a 100 percent rating effective October 19, 2015, for service-connected asbestosis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6833 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO provided the Veteran pre-adjudication notice by letter dated in April 2008. Neither the Veteran, nor his representative, has alleged error in VA's notice in this appeal. Hence, the duty to notify has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal. Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records. The record also contains the reports of the July 2009, September 2012, December 2012, and April 2016 VA examinations for asbestosis. The July 2009 and April 2016 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. The Board notes that in February 2016 the Board remanded the Veteran's claim in order to obtain a new examination after the Veteran contended that the December 2012 examiner was biased against him and had relied upon inaccurate information. As such, the Board finds that the July 2009, September 2012, and April 2016 VA examination reports are sufficient for rating purposes, and the Board will not further discuss the December 2012 examination. See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was also afforded VA audiological examinations in September 2012 and April 2016. In February 2016, the Board remanded the Veteran's hearing loss claim for a new VA examination due to concerns regarding the etiology opinion provided by the 2012 examiner. However, the denial of entitlement to service connection for hearing loss in the right ear is based solely on the fact the Veteran does not exhibit hearing loss within the meaning of the regulation, and there is no credible or competent evidence suggesting that the actual audiometric testing performed by VA examiners was in any way inadequate. See 38 C.F.R. § 3.385. Therefore, for purposes of determining whether the Veteran has right ear hearing loss, a threshold determination, the Board finds the September 2012 and April 2016 examinations are adequate.  

Accordingly, the Board finds that no additional action to further develop the record on the claims is warranted and that adjudication of the appeal can proceed without prejudice to the Veteran.

B. Legal Criteria and Analysis

I. Service Connection for Right Ear Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the entire record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by these standards must be currently present, and service connection is possible if the current hearing loss disability can be adequately linked to service. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran was afforded a VA audiological examination in September 2012. Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
20

The Veteran had a speech discrimination score of 96 percent. The Maryland CNC word list was used. 

Following remand by the Board in February 2016, the Veteran was afforded another VA audiological examination in April 2016. Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
25

The Veteran's speech recognition score was 100 percent, using the Maryland CNC word list. 

In both the 2012 and 2016 VA examinations, the Veteran did not have auditory thresholds of 40 decibels or greater in any of the frequencies, 26 decibels in at least three frequencies, or a speech discrimination score of less than 94 percent. Thus, the record does not reflect that the Veteran has a current right ear hearing loss disability for VA purposes. 

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). The Board notes the 2016 VA examiner did opine that the Veteran's right ear hearing loss is at least as likely as not caused by or a result of an event in military service. However, evidence must show that the Veteran currently has the disability for which benefits are being claimed. Here, the Veteran does not yet have a right ear hearing loss disability as defined by VA regulations. Therefore, the Board cannot grant his claim under any theory of entitlement. 

The Board does not question the Veteran's sincerity in his belief that service connection is warranted for right ear hearing loss. However, without evidence of a current hearing loss disability as defined by VA regulations, a preponderance of the evidence is against the Veteran's claim. The benefit of the doubt doctrine does not apply, and the claim for service connection for hearing loss must be denied.          See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56. Should the Veteran's right ear hearing loss worsen, he may submit a new claim for service connection for right ear hearing loss disability.




II. Increased Rating for Asbestosis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson v. West, 12 Vet. App. 119, 126-28 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The RO assigned the Veteran a 60 percent rating for asbestosis under 38 C.F.R. § 4.97, Diagnostic Code 6833. Under Diagnostic Code 6833, asbestosis is to be rated under the General Rating Formula for Interstitial Lung Disease. A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio-respiratory limitation. A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio-respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requiring outpatient oxygen therapy. 38 C.F.R. § 4.97.
For rating purposes, post-bronchodilator findings are the standard in pulmonary assessment.  Post-bronchodilator studies are required, and will be used for rating purposes, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, or when the examiner determines that post-bronchodilator results should not be used and states why.  38 C.F.R. § 4.96(d)(4), (5).  

In addition, "[w]hen there is a disparity between the results of different pulmonary function tests (PFT) . . . so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability."  38 C.F.R. § 4.96(d)(6).  

A VA treatment record dated in October 2008 shows a pre-bronchodilator FVC of 64 percent predicted, a post-bronchodilator FVC of 68 percent predicted, and a DLCO of 69 percent predicted. 

Private treatment records dated in April 2009 show the Veteran reported shortness of breath and dyspnea. FVC was 64 percent predicted, although it is unclear whether these results were pre- or post-bronchodilator. DLCO was 75 percent predicted. It was noted these results revealed a mixed obstructive and restrictive defect with a mild decrease in diffusion capacity.

The July 2009 VA examination recorded a post-bronchodilator FVC of 60 percent predicted and DLCO of 62 percent predicted. It was noted the spirometry and lung volume measurements revealed a mixed mild to moderate obstructive impairment and a mild restrictive impairment, while the DLCO was mildly impaired and corrected for alveolar volume to normal. There is also a notation that the FVC results may not have been accurate, as there appeared to be a leak in the system. The Veteran reported shortness of breath with mowing grass after about 30 minutes. He was being treated with an inhaled bronchodilator. There was no evidence of cor pulmonale or pulmonary hypertension and no indication that he required outpatient oxygen therapy.  Exercise capacity testing was not completed.

VA treatment records from March 2010 show a pre-bronchodilator FVC of 65 percent predicted, a post-bronchodilator FVC of 67 percent predicted, and DLCO of 80 percent predicted. In private treatment records dated in May 2010 the Veteran again reported shortness of breath, dyspnea, and nonproductive cough. The Veteran also complained of shortness of breath and dyspnea in private treatment records dated in June 2011. He denied chest pain or angina. 

Private treatment records from April 2012 show a pre-bronchodilator FVC of 44 percent predicted, a post-bronchodilator FVC of 51 percent predicted, and DLCO of 78 percent predicted. The Veteran reported complaints of shortness of breath and dyspnea. 

September 2012 spirometry taken in conjunction with a VA examination showed a pre-bronchodilator FVC of 52 percent predicted, a post-bronchodilator FVC of 48 percent predicted, and DLCO of 86 percent predicted. The Veteran reported his respiratory condition required the use of oral bronchodilators on a daily basis. He was not treated with outpatient oxygen therapy. He reported that he could walk a block and then would get shortness of breath and had to sit down. He could not perform heavy lifting or any heavy physical activities due to shortness of breath and fatigue.

Private treatment records dated October 19, 2015 show a pre-bronchodilator FVC result of 41 percent predicted and DLCO of 46 percent predicted. It was noted that post-bronchodilator results were not accurate. The Veteran reported difficulty breathing, dyspnea on exertion and shortness of breath, with symptoms gradually worsening in the last 10 years. Symptoms were exacerbated by any exercise and were alleviated with rest.

Finally, the VA examination in April 2016 recorded a pre-bronchodilator FVC of 49 percent predicted, a post-bronchodilator FVC of 47 percent predicted, and DLCO of 90 percent predicted. The examiner opined that he was unable to quantify exactly how much of the Veteran's respiratory illness was related to his service-connected asbestosis versus his chronic obstructive pulmonary disease (COPD) without resorting to mere speculation. He explained that his inability to provide the varying illness percentages was due to the limits of medical knowledge.

The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected condition in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). Here, the Board finds the April 2016 VA examiner's conclusion persuasive of a conclusion that symptoms of the Veteran's service-connected asbestosis cannot be differentiated from those of his nonservice-connected COPD.  Therefore, the Board must attribute full test result findings and percentages to his service-connected asbestosis.

As the record reflects the Veteran has consistent FVC results of less than 50 percent of predicted value as of October 19, 2015, the Board finds that he is entitled to a 100 percent rating as of that date.  

Treatment records prior to October 19, 2015 consistently show FVC results between 50 and 68 percent of predicted value and DLCO results above 40 percent predicted. The Board notes that PFTs taken on September 2012 examination reflect a post-bronchodilator FVC of 48 percent predicted; however, this finding is worse than the pre-bronchodilator FVC of 52 percent predicted.  Regulations require use of the pre-bronchodilator results where the post-bronchodilator results are poorer.  38 C.F.R. § 4.96(d)(5).  Thus, these test results do not reveal FVC of less than 50 percent predicted, since the pre-bronchodilator results must be used.  Additionally, there is no indication of maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio-respiratory limitation, cor pulmonale, or pulmonary hypertension. The Veteran also did not require outpatient oxygen therapy. Therefore, a preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximated the criteria for a 100 percent rating prior to October 19, 2015 and a rating in excess of 60 percent prior to October 19, 2015 is denied.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial rating in excess of 60 percent prior to October 19, 2015 is denied.

Entitlement to an initial rating of 100 percent for asbestosis, from October 19, 2015 is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran seeks entitlement to a TDIU. Unfortunately, this claim requires additional development.

In September 2016, the Veteran filed an application for increased compensation based on unemployability in which he contended that he is entitled to a TDIU due to his service-connected asbestosis. In it, he asserted that his asbestosis prevents him from securing or following substantially gainful employment. The Veteran reported last working in 1998. 

The April 2016 VA examiner for asbestosis noted that the Veteran suffers from shortness of breath and has abnormal respiratory tests. The examiner opined that the Veteran will have difficulty performing work requiring prolonged physical exertion, but is able to perform sedentary work. 

The Veteran's appellant brief dated in June 2017 contended that although VA had addressed the effects of asbestosis on his employment, his service-connected psychiatric disability, hearing loss, and tinnitus were ignored. 

As the Veteran has multiple service-connected disabilities, the Board finds it necessary to remand the claim for a "combined effects" medical opinion. See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim). The combined effects opinion should consider the functional effects of the Veteran's service-connected disabilities, i.e., asbestosis; tinnitus; hearing loss; and unspecified depressive disorder with anxiety.
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Forward the Veteran's claims file to an appropriate examiner to obtain an opinion regarding the functional effects of the Veteran's combined service-connected disabilities. The combined effects opinion should consider the functional effects of the Veteran's service-connected disabilities, i.e., asbestosis; tinnitus; hearing loss; and unspecified depressive disorder with anxiety.

The Veteran's claims file should be reviewed by the examiner in conjunction with the opinion. In proffering an opinion, the examiner must review the evidence of record, to include the medical records and the Veteran's statements, and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


